Citation Nr: 0932298	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-14 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a left knee disability.

3.  Entitlement to an increased initial disability rating for 
a low back disability, rated as 20 percent disabling during 
the period beginning January 14, 2009, and as 10 percent 
disabling prior to that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
August 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in April 2008 and accepted such hearing in lieu of an 
in-person hearing before the Board.  See 38 C.F.R. § 
20.700(e) (2008).  A transcript of the hearing is associated 
with the claims file.

In May 2008, the Board remanded this case for additional 
evidentiary development.  It has since returned to the Board 
for further appellate action.


REMAND

Pursuant to the Board's remand directives, the Veteran was 
afforded VA examinations in January 2009.  The Board has not 
found the reports of these VA examinations to be adequate for 
rating purposes.  

The knee examination report notes the Veteran's complaint of 
intermittent locking, but the examiner did not provide his 
opinion concerning whether the Veteran's knees lock and if so 
the frequency of the locking.  In addition, the Veteran 
described flare ups, but the examiner did not provide an 
assessment of the additional functional impairment during 
flare ups.  Moreover, the examiner did not provide an 
assessment of the degree of severity of the Veteran's knee 
pain. 

Similarly, the spine examiner failed to provide an assessment 
of the functional impairment of the Veteran's low back during 
flare ups and also failed to provide an assessment of the 
degree of severity of the Veteran's low back pain.

These examination reports are not in compliance with the 
Board's remand directives.  The U. S. Court of Appeals for 
Veterans Claims has held that compliance with a remand is not 
discretionary and failure to comply with the terms of a 
remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Board further notes that the report of the January 2009 
spine examination notes that the Veteran was currently being 
treated for his orthopedic disorders at the Dorn VA Medical 
Center.  It also notes that the Veteran reported that he had 
been prescribed at least 15 days of bed rest for his low back 
disability.  The claims folder currently contains no VA 
outpatient records and no medical evidence showing that the 
Veteran has been prescribed bed rest for his low back 
disability.  Therefore, further development to obtain VA 
outpatient records and any other pertinent treatment records 
is also in order.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be requested to 
provide the names, addresses and any 
necessary authorization to enable VA to 
obtain a copy of any records, not already 
of record, pertaining to post-service 
treatment or evaluation of his knees 
and/or low back.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified by the Veteran.  In any event, 
it should obtain a copy of all VA 
outpatient records pertaining to 
treatment of the Veteran's low back and 
knees.  If it is unsuccessful in 
obtaining any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  Then, the Veteran should be afforded 
a VA examination to determine the nature 
and extent of all impairment due to his 
service-connected bilateral knee 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knees.  
The examiner should also determine if the 
knees lock and if so the frequency of the 
locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups and, 
to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of each 
knee disability on the Veteran's ability 
to work.  The rationale for all opinions 
expressed should also be provided.

4.  The Veteran also should be afforded a 
VA examination to determine the current 
degree of severity of his service-
connected low back disability.  The 
claims folder must be made available to 
and reviewed by the examiner.

The examiner should describe all 
symptomatology due to the Veteran's 
service-connected low back disability.  
Any indicated studies, including an X-ray 
study and range of motion testing in 
degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  If neuropathy is present, 
the examiner should identify the nerve 
involved, and state whether there is 
complete or incomplete paralysis of the 
nerve.  If incomplete paralysis is 
present, the examiner should provide an 
opinion as to whether it is mild, 
moderate, moderately severe or severe.  
If muscle spasm or guarding is present, 
the examiner should state whether it is 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal 
kyphosis.  The examiner should assess the 
frequency and duration of any episodes of 
intervertebral disc syndrome disability, 
and in particular should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the Veteran's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





